DETAILED ACTION
This Office Action is in response to the application 16/598,732 filed on October 10th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/10/2019, 02/07/2020, 09/28/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-17 of patent U.S. Number 10,462,123 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakkavalli et al. (Lakkavalli), U.S. Pub. Number 2012/0054486.
Regarding claim 1; Lakkavalli an apparatus comprising:
memory including instructions (par. 0061; fig. 13; a memory unit 1302.); and
at least one processor (par. 0061; fig. 13; a processor 1301.) to execute the instructions to:
trigger cloning of a first management agent to generate a second management agent including a copy of a first identifier and a first certificate associated with the first management agent (par. 0037; Fig. 2A; any shimmed virtual machine 202, 203, or 204 can load on any shimmed hypervisors 205 or 205’ with the same environment credentials.);
(par. 0049; authenticating the virtual machines 202 or 203 with an environment authority based on the credentials.);
register the second management agent with a second identifier and a second certificate (par. 0052; Fig. 9; the credential authority server 901 generates and stores the environment credentials in the secure data store 901b.); and
trigger deletion of the first identifier and the first certificate subsequent to the registration of the second management agent (par. 0074; deletion of the environment credentials.).
Regarding claim 2; Lakkavalli the apparatus of claim 1, wherein the at least one processor is to provide a virtual appliance (par. 0037; Fig. 2A; virtual machines 202, 203, 204 and a hypervisor 205 in a type 1 or native virtual machine environment.).
Regarding claim 3; Lakkavalli the apparatus of claim 1, wherein the memory and the at least one processor are to be implemented via a cloud computing platform (par. 0049; a network cloud.).
Regarding claims 10-12; Claims 10-12 are directed to tangible computer readable storage medium which have similar scope as claims 1-3. Therefore, claims 10-12 remain un-patentable for the same reasons.
Regarding claims 15-17; Claims 15-17 are directed to method which have similar scope as claims 1-3. Therefore, claims 15-17 remain un-patentable for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-9, 13-14 and 18-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Lakkavalli et al. (Lakkavalli), U.S. Pub. Number 2012/0054486, in view of Robinson, U.S. Patent Number 8,739,257.
Regarding claim 4; Lakkavalli discloses the apparatus of claim 1.
Lakkavalli fails to explicitly disclose the first management agent is associated with a first component server and the second management agent is associated with a second component server.
However, in the same field of endeavor, Robinson discloses managing authentication of virtual clients wherein the first management agent is associated with a first component server and the second management agent is associated with a second component server (Robinson: col. 18, lines 39-43; the virtual server machine compares the identifier retrieved from the configuration file provided by the management server with the identifier provided by the virtual machine in order to authenticate the virtual client machine.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Robinson into the method and system of Lukkavalli wherein the first management agent is associated with a (Robinson: col. 1).
Regarding claim 5; Lakkavalli and Robinson disclose the apparatus of claim 4, wherein Robinson further discloses the at least one processor is to allocate a task to the second component server via the second management agent (Robinson: col. 7, lines 21-53; path 120a is formed by the starting point, the HBA 112b, and the ending point, port b of the receiving data storage system 102.).
Regarding claim 6; Lakkavalli and Robinson disclose the apparatus of claim 5, wherein Lukkavalli further discloses the at least one processor is to accept the task from a load balancer (Lukkavalli: par. 0049; load balancing.).
Regarding claim 7; Lakkavalli and Robinson disclose the apparatus of claim 4, wherein Lukkavalli further discloses the at least one processor is to deploy the second component server (Lukkavalli: par. 0037; Fig. 2A; virtual machines 202, 203, 204 and a hypervisor 205 in a type 1 or native virtual machine environment.).
Regarding claim 8; Lakkavalli and Robinson disclose the apparatus of claim 7, wherein Lukkavalli further discloses the at least one processor is to register the first management agent (Lukkavalli: par. 0037; Fig. 2A; shim layers 202a-205a.).
Regarding claim 9; Lakkavalli and Robinson disclose the apparatus of claim 7, wherein Lukkavalli further discloses the at least one processor is to deploy the first component server (Lukkavalli: par. 0037; Fig. 2A; shim layers 202a-205a.).
Regarding claims 13-14
Regarding claims 18-20; Claims 18-20 are directed to method which have similar scope as claims 4-9. Therefore, claims 18-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436